Citation Nr: 1433675	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  06-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition to include depression, claimed as secondary to chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel









INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2011, the Veteran requested a Board hearing, but then withdrew his request in March 2012 pursuant to 38 C.F.R. § 20.704(e).

During the pendency of the appeal, the Veteran had been represented by the Puerto Rico Public Advocate for Veterans Affairs.  In November 2010 and November 2012, the Veteran stated that he no longer desired to be represented by this organization.  To date, he has not appointed another representative.

In a May 2013 Board decision, this claim, along with a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, was remanded for further evidentiary development.  A May 2014 rating decision granted the Veteran's TDIU claim.  As such, this issue is no longer before the Board.

The Board observes that in addition to depression, the medical evidence of record also indicates a diagnosis of dementia.  It is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans Claims (Court) has decided that a veteran is not held to the disabilities (s)he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue has been restated accordingly. 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from February 2011 through October 2013.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent opinion evidence on the question of whether the Veteran's current psychiatric disorder is proximately due to service-connected COPD is, at least, in relative equipoise.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric condition to include depression, have been met, to include as secondary to the service-connected COPD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

The Veteran contends that his current psychiatric disability is secondary to his service-connected COPD.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Board finds that during the appeal period the Veteran has had a psychiatric disorder to include depression and dementia.  Indeed a September 2009 private medical report documents depression; a December 2012 VA psychiatric progress treatment note documents depression, and a December 2013 VA examination documents dementia. 

The Board also finds that the Veteran has COPD and the Board granted service connection for such disability in a February 2013 decision.  As noted, the Veteran contends that his psychiatric disorder is related to his service-connected COPD.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and the service-connected disability, the Board finds that the evidence is, at least, in relative equipoise.  The Veteran's private treatment provider, Dr. N. A. O., opined in September 2009 that the Veteran's depression was caused by his COPD.  Indeed she stated that the Veteran's respiratory issues, i.e., dramatic limitation of activities because he is always experiencing shortness of breath and fatigue; and the need to carry around his respiratory machine just in case he decompensates; have caused him to become very depressed.  
The December 2013 VA examiner provided a diagnosis of dementia.  He indicated that the Veteran exhibited symptoms related to the diagnosis to include depression, memory loss, and, disorientation.  He stated that the cognitive impairment overshadows any other psychiatric symptom the Veteran might be exhibiting at the present time.  The examiner provided a negative opinion, indicating that the Veteran's present dementia is not secondary to his service connected COPD.  The rationale was that the Veteran sought psychiatric care in the 1980's, many years after service.  Additionally, he indicated that dementia is not related to the service-connected conditions in terms of anatomy, pathophysiology, or etiology.  The Board finds this opinion inadequate in regards to whether or not his psychiatric disorder to include depression is caused by his respiratory symptoms.  Indeed, part of the rationale appears to be based on a premise of direct service connection.  Further, while the only psychiatric diagnosis found during examination was dementia, the examiner did note that the Veteran exhibited symptoms of depression; however found that his cognitive impairment overshadowed other psychiatric symptoms.  The Board notes that this finding is conclusory as the examiner did not attempt to address the etiology of the Veteran's depression and appeared to explain away that such was overshadowed by the cognitive impairment.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for an acquired psychiatric condition to include depression, claimed as secondary to COPD is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


